Citation Nr: 1634060	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  13-18 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a right hand disorder.  

5.  Entitlement to service connection for a left hand disorder, to include pain in the left dorsal index and middle metacarpals.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1985 to October 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

With regard to the issue of an increased rating for a left elbow disability, the Board notes that the Veteran limited his appeal in his July 2013 VA Form 9 to the above listed issues.  The Veteran's representative included the issue of an increased rating for a left elbow disability in the July 2016 appellate brief; however, the Board finds that as the Veteran had already limited his appeal to exclude such issue, the Veteran must submit a separate increased rating claim for a left elbow disability if he desired to pursue this claim, as including the issue now would be an untimely response to the May 2013 statement of the case.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  VBMS only contains the Veteran's representative's appellate brief.   

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  



FINDINGS OF FACT

1.  The evidence of record does not show a current right elbow disorder.

2.  The evidence of record does not show a current right knee disorder.

3.  The evidence of record does not show a current low back disorder.

4.  The evidence of record does not show a current right hand disorder.

5.  The evidence of record does not show a current left hand disorder, to include any disorder of the left index and middle metacarpals.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right elbow disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for a right hand disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for a left hand disorder, to include pain in the left dorsal index and middle metacarpals, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2015) have been met as evidenced by an August 2010 Pre-Discharge-VCAA notice response signed by the Veteran.  This notice notified him of the evidence and information needed to substantiate and complete his claim, of what information he was responsible for providing, of the evidence that VA would attempt to obtain on his behalf, and how VA assigns disability ratings and effective dates of awards.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

The Veteran's service treatment records (STRs) are associated with the record.  The RO arranged for a VA examination for his disabilities in September 2010.  The Board finds that the VA examination report is adequate because it was based upon a review of the STRs and provides sufficient clinical findings and opinions with supporting explanation to constitute probative medical evidence adequate to adjudicate these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Merits

The Board notes that as the issues of service connection for the right elbow, right knee, right hand, left hand and lumbago disabilities involve application of the same law to similar facts, the issues will be addressed together herein.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought at any point during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

The Veteran's STRs show complaints of low back pain, knee pain, and elbow pain.  December 1996 show complaints of left carpal pain.  An April 1997 x-ray of the left hand showed no significant abnormalities.  A March 2010 left elbow x-ray was normal.  

The Veteran was afforded a VA examination for his claimed disabilities in September 2010.  The examiner thoroughly reviewed the Veteran's lay statements and the STRs.  Upon physical examination, there was symmetric neck and back without deformity, scoliosis, kyphosis, or lumbar lordosis.  There were some reduced upper and lower extremity reflexes, but full motor strength, normal sensation, and normal coordination.  There was full range of motion of the right elbow, left hand/thumb/fingers, the thoracolumbar spine, and knees.  X-rays were conducted which revealed essentially normal lumbar spine, normal right elbow, normal hands, normal right knee.  After examination, the diagnoses were normal right elbow, no diagnosis of a right hand disorder, resolved lumbago without objective finding of residuals, and normal right knee.  

The Board finds that there are no current disabilities, and as such, service connection is not warranted for any of the issues on appeal.  Although the Veteran believes that he these disorders, and has reported pain or other symptoms in each of these locations, the other evidence of record outweighs the Veteran's assertions.  The VA examiner reviewed the claims file and still determined that there were no current disabilities for any of the claimed conditions.  As support, the examiner pointed to the objective testing that was conducted.  The Board assigns this examination report and the findings significant probative value.  Although the Veteran is competent and credible to report his symptoms, he is not competent to provide a diagnosis of particular disorders, as this is not capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Regardless, the VA examiner's findings outweigh the Veteran's assertions as they are based on medical training, a review of the claims file, examination of the Veteran, and supporting explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of an examination is based in part on whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("Not only must the medical opinion clearly consider direct service connection, it must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Additionally, the Veteran's symptoms of pain alone, without a diagnosis of an underlying disorder, cannot be service-connected.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In light of these circumstances, the Board finds that service connection is not warranted.



ORDER

Entitlement to service connection for a right elbow disorder is denied.  

Entitlement to service connection for a right knee disorder is denied.  

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a right hand disorder is denied.  

Entitlement to service connection for a left hand disorder, to include pain in the left dorsal index and middle metacarpals, is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


